In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2983 
OAKLAND POLICE & FIRE RETIREMENT SYSTEM, et al., 
                                     Plaintiffs‐Appellants, 

                                  v. 

MAYER BROWN, LLP, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 15 C 6742 — Robert W. Gettleman Judge. 
                     ____________________ 

      ARGUED MARCH 30, 2017 — DECIDED JUNE 28, 2017 
                ____________________ 

    Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. This appeal began with a $1.5 bil‐
lion (with a “b”) mistake in documenting a commercial trans‐
action. The central question is who might be held legally re‐
sponsible  for  that  mistake.  General  Motors,  represented  by 
the Mayer Brown law firm, entered into two separate secured 
transactions in which the JP Morgan bank acted as agent for 
two different groups of lenders. The first loan (structured as a 
secured lease) was made in 2001 and the second in 2006. In 
2                                                         No. 16‐2983 

2008, the 2001 secured lease was maturing and needed to be 
paid off. The closing for the 2001 payoff required the lenders 
to release their security interests in the collateral securing the 
transaction. The big mistake was that the closing papers for 
the 2001 deal accidentally also terminated the lenders’ secu‐
rity interests in the collateral securing the 2006 loan. No one 
noticed—not Mayer Brown and not JP Morgan’s counsel.  
     But after General Motors filed for bankruptcy protection 
several months later in 2009, General Motors and JP Morgan 
noticed the error. Although the security for the plaintiffs’ 2006 
loan had been terminated, the plaintiffs in this case (members 
of  the  consortium  of  lenders  on  the  2006  loan)  were  not  in‐
formed  until  years  later.  These  lenders  brought  this  suit  as‐
serting  legal  malpractice  and  negligent  misrepresentation. 
But they sued not JP Morgan or its law firm, who would seem 
to be the most obvious defendants under the circumstances, 
but borrower General Motors’ law firm—Mayer Brown.  
     The  district  court  dismissed  for  failure  to  state  a  claim, 
holding  that  Mayer Brown did not owe  a duty to plaintiffs, 
who are third‐party non‐clients. Oakland Police & Fire Retire‐
ment  System  v.  Mayer  Brown,  LLP,  No.  15  C  6742,  2016  WL 
3459714, at *6 (N.D. Ill. June 22, 2016). Plaintiffs appealed, ar‐
guing that Mayer Brown owed them a duty of due care. Plain‐
tiffs offer three theories: (a) JP Morgan was a client of Mayer 
Brown in unrelated matters and thus not a third‐party non‐
client;  (b)  even  if  JP  Morgan  was  a  third‐party  non‐client, 
Mayer Brown assumed a duty to JP Morgan by drafting the 
closing documents; and (c) the primary purpose of the Gen‐
eral  Motors‐Mayer  Brown  relationship  was  to  influence  JP 
Morgan. We agree with Judge Gettleman that Mayer Brown 
No. 16‐2983                                                        3 

did not owe a duty to plaintiffs under any of these theories. 
We affirm the judgment dismissing the case.  
I.  Factual and Procedural History 
    We begin with the terms of the two transactions that led to 
this case and the mistake that might cost plaintiffs a great deal 
of  money.  We  then  review  briefly  the  relevant  portions  of 
other lawsuits associated with this case. 
   A.  The 2001 Synthetic Lease 
    A syndicate of lenders represented by JP Morgan entered 
into  a  secured  financial  agreement  with  General  Motors  in 
2001 for $300 million. We call this transaction the 2001 Syn‐
thetic  Lease.  General  Motors  was  represented  by  Mayer 
Brown in negotiating, documenting, and closing the deal. JP 
Morgan was represented by the Simpson, Thacher, and Bart‐
lett  law  firm.  The  arrangement  required  General  Motors  to 
sell  twelve  real  estate  properties  to  the  lenders,  who  then 
leased those same properties back to General Motors. In es‐
sence, General Motors secured a loan with its real estate prop‐
erties. The security interests were perfected by UCC‐1 financ‐
ing statements. On October 31, 2008, the lease matured, and 
General Motors was scheduled to pay the remaining balance 
of the lease—$150 million.  
   B.  The 2006 Term Loan 
    In 2006, General Motors borrowed $1.5 billion from a dif‐
ferent group of over 400 lenders, including plaintiffs Oakland 
Police and Fire Retirement System and the Employees’ Retire‐
ment  System of the City of Montgomery. Again, JP  Morgan 
acted as agent and held the security interests. The collateral 
for the loan was recorded in a UCC‐1 financing statement. We 
refer to this as the 2006 Term Loan. The 2001 Synthetic Lease 
4                                                      No. 16‐2983 

and  2006  Term  Loan  were  secured  by  different  real  estate 
properties for the benefit of two different groups of lenders. 
     C.  Mayer Brown’s Mistake 
    In the month leading up to the maturity date, General Mo‐
tors instructed Mayer Brown to prepare the documents to pay 
off the 2001 Synthetic Lease. At closing, when General Motors 
paid  the  $150  million  balance,  JP  Morgan,  as  agent  for  the 
lenders,  would  release  the  real  estate  serving  as  security. 
Mayer Brown prepared a closing checklist and drafted the rel‐
evant documents, including a UCC‐3 termination statement. 
A termination statement is a filing required to terminate a se‐
curity interest that has been perfected by a UCC‐1 filing. See 
6 Del. Code §§ 9‐509 & 9‐513 (Delaware enactment of Uniform 
Commercial Code §§ 9‐509 & 9‐513). According to plaintiffs’ 
complaint, Mayer Brown mistakenly included the unrelated 
2006  Term  Loan  UCC‐1  document  as  one  of  the  financing 
statements to be terminated in paying off the 2001 Synthetic 
Lease. 
    Mayer  Brown  thus  prepared  a  UCC‐3  termination  state‐
ment for the collateral for the $1.5 billion Term Loan. Mayer 
Brown provided the draft to JP Morgan’s counsel to review. 
Without catching the error, JP Morgan authorized the release 
of the collateral. Consequently, the $1.5 billion security inter‐
est for the plaintiff’s 2006 Term Loan was released along with 
the  security  interests  for  the  remaining  $150  million  in  the 
2001 Synthetic Lease. 
   The  plaintiffs’  complaint  offers  the  following  autopsy  of 
the error, which we accept for purposes of the motion to dis‐
miss: a senior Mayer Brown partner was responsible for su‐
pervising the work on the closing. He instructed an associate 
No. 16‐2983                                                        5 

to prepare the closing checklist. The associate, in turn, relied 
on a paralegal to identify the relevant UCC‐1 financing state‐
ments. As  a  cost‐saving  measure,  the  paralegal  used  an  old 
UCC search on General Motors and included the 2006 Term 
Loan. Another paralegal tasked with preparing the termina‐
tion statements recognized that the 2006 Term Loan had been 
included by mistake and informed the associate of the prob‐
lem, but he ignored the discrepancy. The erroneous checklist 
and  documents  were  then  sent  to  Simpson  Thacher  for  re‐
view. The supervising partner at Mayer Brown never caught 
the  error,  nor  did  anyone  else.  With  JP  Morgan’s  authoriza‐
tion,  the  2001  Synthetic  Lease  payoff  closed  on  October  30, 
2008.  
   D.  The General Motors Bankruptcy  
    In June 2009, less than a year after the 2001 Synthetic Lease 
payoff,  General  Motors  filed  for  bankruptcy  protection.  Be‐
tween October 2008 and June 2009, however, General Motors 
continued  to  follow  the  terms  of  the  2006  Term  Loan.  Only 
during  the  bankruptcy  proceedings  did  someone  discover 
that the UCC‐3 termination statement had been filed in error 
for the collateral securing the 2006 Term Loan. Plaintiffs allege 
that  JP  Morgan  chose  not  to  tell  the  lenders.  However,  the 
bankruptcy court ordered General Motors to repay the 2006 
Term Loan with interest, and General Motors complied in July 
2009. The bankruptcy court thus treated the lenders as if they 
were still secured lenders, subject to the Creditors’ Commit‐
tee’s right to challenge the perfection of the security interest. 
Official Comm. of Unsecured Creditors v. JP Morgan Chase Bank, 
N.A. (In re Motors Liquidation Co. I), 486 B.R. 596, 615, 617–18, 
648 (Bankr. S.D.N.Y. 2013). 
6                                                          No. 16‐2983 

   Adversary proceedings followed in the bankruptcy case. 
General Motors creditors alleged that the 2006 Term Loan se‐
curity interest had been terminated so that the lenders for the 
2006  Term  Loan  (plaintiffs)  were  not  secured  lenders  and 
should have to repay the money they had received. The bank‐
ruptcy court found that the security interest had not been ter‐
minated, and the decision was appealed to the Second Circuit. 
     E.  Second Circuit Decision 
    In  2015,  after  certifying  the  key  issue  of  state  law  to  the 
Delaware  Supreme  Court,  the  Second  Circuit  reversed  the 
bankruptcy court and held that the 2006 Term Loan security 
interest  had  in  fact  been  terminated  when  the  UCC‐3  state‐
ment was filed. Official Comm. of Unsecured Creditors v. JP Mor‐
gan Chase Bank, N.A. (In re Motors Liquidation Co. II), 777 F.3d 
100,  105–06  (2d  Cir.  2015).  The  court  held  that  JP  Morgan 
knowingly terminated the security interest when it approved 
the  filing.  Thus,  while  the  release  was  mistaken,  it  was  still 
enforceable.  Id.  at  105.  In  2015,  plaintiffs  were  served  with 
process  in  the  adversary  proceeding.  Plaintiffs  say  this  was 
the first notice of the error they received. After the Second Cir‐
cuit  decision,  the  creditors  amended  their  complaint  in  the 
proceeding to “claw back” the 2006 Term Loan principal and 
interest payments to lenders like plaintiffs. As far as we know, 
those proceedings are still pending. 
     F.  Plaintiffs’  Malpractice  and  Misrepresentation  Claims  in 
         Federal Court 
   From  plaintiffs’  account  of  the  situation,  it  is  easy  to  see 
why they might have claims against JP Morgan and/or Simp‐
son Thacher, but that is not this case. Instead, these plaintiffs 
No. 16‐2983                                                           7 

filed this putative class action against Mayer Brown. They al‐
lege that Mayer Brown committed malpractice and negligent 
misrepresentation. Mayer Brown, 2016 WL 3459714. They seek 
to  hold Mayer  Brown  liable for the  damages resulting from 
the  erroneous  release  of  the  wrong  security  interest.  The 
plaintiffs assert that Mayer Brown owed them a duty of care, 
breached that duty, and caused them harm. The district court 
dismissed  the  amended  complaint  and  granted  the  defend‐
ant’s motion to dismiss for failure to state a plausible claim. 
The  court  held  that  under  controlling  Illinois  law,  Mayer 
Brown did not owe a duty of care to the plaintiffs, who were 
not its clients but parties adverse to Mayer Brown’s client in 
the loan transaction. 
II.  Analysis 
    A. Standard of Review 
    We review de novo a dismissal for failure to state a claim, 
and we accept as true the facts alleged in the plaintiffs’ con‐
solidated complaint, but not alleged legal conclusions. Bonte 
v. U.S. Bank, N.A., 624 F.3d 461, 463, 465 (7th Cir. 2010), citing 
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hickey 
v. O’Bannon, 287 F.3d 656, 657–58 (7th Cir. 2002). Rule 12(b)(6) 
requires the complaint to “state a claim to relief that is plausi‐
ble on its face.” Twombly, 550 U.S. at 570; Firestone Fin. Corp. v. 
Meyer,  796  F.3d  822,  826  (7th  Cir.  2015).  “A  claim  has  facial 
plausibility when the plaintiff pleads factual content that al‐
lows the court to draw the reasonable inference that the de‐
fendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 
556 U.S. 662, 678 (2009). To rise above the “speculative level” 
of plausibility, the complaint must make more than “[t]hread‐
bare recitals of the elements of a cause of action, supported by 
8                                                        No. 16‐2983 

mere conclusory statements.” Iqbal, 556 U.S. at 678. The plau‐
sibility requirement, however, “does not impose a probability 
requirement,” and the claims may proceed even if they seem 
unlikely to succeed. Twombly, 550 U.S. at 556. 
     B.  Legal Malpractice and Negligent Misrepresentation  
     Plaintiffs brought two claims in district court—legal mal‐
practice  and  negligent  misrepresentation.  The  parties  agree 
that Illinois law governs. See Treat v. Tom Kelley Buick Pontiac 
GMC,  Inc.,  646  F.3d  487,  490  (7th  Cir.  2011).  Both  claims  re‐
quire plaintiffs to establish that Mayer Brown owed a duty to 
them. See Nelson v. Quarles & Brady, LLP, 997 N.E.2d 872, 880 
(Ill. App. 2013), quoting Fox v. Seiden, 887 N.E.2d 736, 742 (Ill. 
App. 2008) (claim of legal malpractice is available when “the 
defendant attorney owed the plaintiff client a duty of due care 
arising  from  an  attorney‐client  relationship”);  First  Midwest 
Bank, N.A. v. Stewart Title Guar. Co., 843 N.E.2d 327, 335 (Ill. 
2006)  (claim  for  negligent  misrepresentation  under  Illinois 
law  requires  “a  duty  on  the  party  making  the  statement  to 
communicate accurate information”). We begin and end with 
the issue of duty. 
    Whether an attorney or law firm owed a duty to someone 
can depend on the facts, but in this case the issue can be de‐
cided as a matter of law on a motion to dismiss. See In re Estate 
of Powell, 12 N.E.3d 14, 20 (Ill. 2014); Orr v. Shepard, 524 N.E.2d 
1105, 1110 (Ill. App. 1988); cf. Jewish Hosp. of St. Louis v. Boat‐
men’s Nat’l Bank of Belleville, 633 N.E.2d 1267, 1275 (Ill. App. 
1994) (observing that the question of duty “is always a ques‐
tion  of  law”  that  requires  “consideration  of  all  the  circum‐
stances”).  
No. 16‐2983                                                        9 

    In the vast majority of legal malpractice cases, the plaintiff 
was a client of the defendant‐attorney, and the direct attorney‐
client relationship establishes the attorney’s professional du‐
ties to the client. Pelham v. Griesheimer, 440 N.E.2d 96, 99 (Ill. 
1982). There is a small corner of legal malpractice law, how‐
ever, in which Illinois recognizes that attorneys owe profes‐
sional duties to persons who are not their clients. In Pelham, 
the Illinois Supreme Court provided its most comprehensive 
discussion of these situations that are exceptions to the gen‐
eral rule. Id. at 99–101. Pelham held that an attorney may owe 
a duty to a third party when “the primary purpose and intent 
of the attorney‐client relationship itself was to benefit or in‐
fluence the third party.” Id. at 100. Examples of third parties 
to whom attorneys owe a duty include third‐party beneficiar‐
ies  of  wills,  third‐party  beneficiaries  of  wrongful  death  ac‐
tions, and third‐party recipients of formal opinion letters. See 
In re Estate of Powell, 12 N.E.3d at 21; Geaslen v. Berkson, Gorov 
& Levin, Ltd. (Geaslen II), 613 N.E.2d 702, 704 (Ill. 1993); McLane 
v. Russell, 546 N.E.2d 499, 504 (Ill. 1989). 
     In this case, the plaintiffs are attempting to expand these 
exceptions to impose a duty on the lawyer for one party in a 
commercial  transaction  to  the  counterparty  and  even  to  the 
counterparty’s principals in a separate transaction. In the Syn‐
thetic  Lease  payoff,  Mayer  Brown  represented  General  Mo‐
tors, not JP Morgan or its principals in the Synthetic Lease, let 
alone  its  principals  in the  2006 Term Loan. As noted above, 
plaintiffs offer three theories to support this expansion of Illi‐
nois  law.  First,  they  argue  that  JP  Morgan  was  actually  a 
“longstanding  and  current  client”  of  Mayer  Brown  so  that 
they can rely on the general rule in favor of actual clients with‐
out relying on Pelham. Second, the plaintiffs interpret Pelham 
to  include an  exception  to  the primary purpose rule so that 
10                                                   No. 16‐2983 

the limits of Pelham do not apply. Third, plaintiffs argue that 
even if Pelham applies, it is satisfied because the primary pur‐
pose of General Motors’ employment of Mayer Brown was to 
influence JP Morgan. We take each argument in turn. 
       1.  Attorney‐Client Relationship 
     Plaintiffs argue that their claim is within the mainstream 
of legal malpractice law because JP Morgan was actually a cli‐
ent of Mayer  Brown at the time  of  the 2001  Synthetic  Lease 
payoff, but for different matters. Plaintiffs reason that Mayer 
Brown thus owed a duty of care to JP Morgan and (indirectly) 
to  them  as  its principals. Plaintiffs do  not argue that  Mayer 
Brown represented them or their agent JP Morgan in the clos‐
ing of the 2001 Synthetic Lease payoff or the 2006 Term Loan. 
Rather, plaintiffs argue that Mayer Brown breached a duty it 
owed to JP Morgan as a client in other matters, despite the fact 
that the alleged harm resulted from a matter unrelated to the 
matters in which Mayer Brown actually represented JP Mor‐
gan. 
    That is an astonishing claim. As a matter of course, large 
modern  law  firms  use  mechanisms  such  as  conflict‐waiver 
agreements  and  ethics  screens  to  represent  many  clients  in 
transactions and litigation in which their clients are adverse 
to one another. Plaintiffs have not alleged that Mayer Brown’s 
representation  of  General  Motors  in  a  transaction  with  JP 
Morgan as the counterparty presented an unwaived conflict 
of interest, as it obviously would have been without a valid 
waiver. We would be flabbergasted if JP Morgan did not sign 
a conflict‐waiver agreement with Mayer Brown with respect 
to this transaction. See Ill. R. Prof’l Conduct 1.7 (prohibiting a 
lawyer  from  undertaking  representation  directly  adverse  to 
another  client  without  informed  consent).  Further,  ethics 
No. 16‐2983                                                       11 

screens are used regularly in law firms to protect client inter‐
ests and confidential information when one arm of the firm 
undertakes representation that may be adverse to clients rep‐
resented  by  another  arm  of  the  firm.  We  are  not  surprised 
that, as plaintiffs allege, Mayer Brown simultaneously repre‐
sented  JP  Morgan  in  a  multi‐jurisdictional  transaction  with 
Liz Claiborne and also represented General Motors across the 
table from JP Morgan in the transactions at issue in this case. 
Scenarios like this are routine, at least so long as clients con‐
sent  and firms honor the  mechanisms  to prevent sharing  of 
clients’ confidential information.  
    Illinois  law  recognizes  as  much.  It  categorizes  such  “cli‐
ents” as third parties with adverse interests in the matter at 
hand. For example, in Fitch v. McDermott, Will & Emery, LLP, 
a law firm simultaneously represented a man (Fitch) in plan‐
ning his own estate while also representing his mother’s es‐
tate,  of  which  the  son  was  a  beneficiary.  929  N.E.2d  1167, 
1183–84 (Ill. App. 2010). The son brought a claim against the 
law firm for legal malpractice, arguing that it should have ad‐
vised him about his mother’s estate. The court found that no 
such duty existed because the son was only a third‐party non‐
client  with  respect  to  the  law  firm’s  representation  of  his 
mother’s  estate,  even  while  he  was  also  a  client  in  another 
matter, his own estate planning. Id. at 1184–85. This reasoning 
applies here. 
    Consider the consequences of the rule plaintiffs advocate, 
that a law firm owes a duty of care to a party adverse to its 
client because the adverse party is a client in unrelated mat‐
ters and has waived the conflict of interest. If plaintiffs’ theory 
held water, the law firm would continue to owe a duty of care 
to look out for the adverse party’s interests, in conflict with its 
12                                                         No. 16‐2983 

duties to its client in the matter at hand. The law firm would 
then  face  an  impossible  and  unwaivable  conflict  of  interest. 
Plaintiffs’ theory thus conflicts with the rules of professional 
conduct that allow such waivers (and that, as a practical mat‐
ter, have allowed law firms to grow as large as they have in 
recent decades). See generally Ill. R. Prof’l Conduct 1.7 (Con‐
flict of Interest: Current Clients), 1.8 (Conflict of Interest: Cur‐
rent Clients: Specific Rules), 1.9 (Duty to Former Clients), and 
1.10 (Imputation of Conflicts of Interest: General Rule). 
    Under Illinois law, the scope of the attorney’s duty to a cli‐
ent is limited by the representation sought. Simon v. Wilson, 
684 N.E.2d 791, 801 (Ill. App 1997). Plaintiffs have not alleged 
that they sought and obtained Mayer Brown’s counsel for the 
2001 Synthetic Lease payoff—nor, of course, the separate 2006 
Term Loan transaction in which they were involved. Like the 
plaintiff in Fitch, these plaintiffs were third‐party non‐clients 
with  respect  to  the  Mayer  Brown‐General  Motors  attorney‐
client relationship. Plaintiffs’ argument to the contrary is in‐
consistent with Illinois law. 
        2.  Attorney Duties to Third‐Party Non‐Clients 
    As noted, the general rule is that an attorney owes a pro‐
fessional duty only to the attorney’s client, not to third parties. 
First  Nat’l  Bank  of  Moline  v.  Califf,  Harper,  Fox  &  Dailey,  548 
N.E.2d 1361, 1363 (Ill. App. 1989). Pelham states the standard 
in Illinois on the issue of attorney duty to third‐party non‐cli‐
ents  in  both  legal  malpractice  and  negligent  misrepresenta‐
tion claims. See, e.g., Auto‐Owners Ins. Co. v. Konow, 57 N.E.3d 
1244, 1247–48 (Ill. App. 2016) (relying on Pelham rule); Kelley 
v. Carbone, 837 N.E.2d 438, 441 (Ill. App. 2005) (same); see also 
Greycas,  Inc.  v.  Proud,  826  F.2d  1560,  1563–65  (7th  Cir.  1987) 
(same).  Pelham  teaches  that  in  Illinois,  “a  duty  owed  by  the 
No. 16‐2983                                                           13 

defendant attorney to the nonclient” is established only when 
“the intent of the client to benefit the nonclient third party was 
the primary or direct purpose of the transaction or relation‐
ship.” Pelham, 440 N.E.2d at 99. “In cases of an adversarial na‐
ture, in order to create a duty on the part of the attorney to 
one other than a client, there must be a clear indication that 
the representation by the attorney is intended to directly con‐
fer a benefit upon the third party.” Id. at 100. 
            a.  No Exception to the Primary Purpose Rule 
    In  an  attempt  to  avoid  the  Pelham  rule  and  its  conse‐
quences, plaintiffs assert that Pelham contains an exception to 
the “primary purpose” rule and imposes an attorney duty of 
care to third‐party non‐clients when the attorney voluntarily 
undertakes to perform a service with foreseeable reliance on 
the performance. See id. at 101 (“We believe a different situa‐
tion would confront us if this complaint had alleged sufficient 
facts  to  show  that  the  defendant  had  undertaken  a  duty  … 
because his client and the plaintiffs herein could have justifi‐
ably  relied  on  that  undertaking.”);  Auto‐Owners  Ins.,  57 
N.E.3d at 1248 (acknowledging that Pelham left this possibility 
open,  but not  relying  on  it  for  its  decision).  Here,  plaintiffs’ 
theory is that Mayer Brown voluntarily undertook responsi‐
bility for drafting the UCC‐3 termination statements and that 
plaintiffs could justifiably rely on Mayer Brown’s actions. We 
are not persuaded. The “different situation” hypothesized in 
Pelham was obiter dictum, not controlling law, but more im‐
portant,  the  theory  does  not  fit  the  plaintiffs’  factual  allega‐
tions here.  
   First,  courts  that  have  considered  the  Pelham  dictum  on 
voluntary undertaking also applied the primary purpose test. 
See, e.g., Geaslen v. Berkson, Gorov & Levin, Ltd. (Geaslen I), 581 
14                                                         No. 16‐2983 

N.E.2d 138 (Ill. App. 1991), aff’d in part & rev’d in part, Geaslen 
II,  613  N.E.2d  702.  For  example,  in  Geaslen  I,  the  court  held 
that an opinion letter drafted by a lawyer for a non‐client may 
give rise to a duty. Id. at 142. The court reasoned that although 
the scope of the larger relationship between the defendant law 
firm and its client was not to benefit the plaintiff, the primary 
purpose test could be applied to the individual task of pro‐
ducing an opinion letter at the direction of the client for the 
benefit of the third‐party plaintiff. Id. However, the court re‐
lied on the primary purpose test explicitly in its holding: “the 
primary purpose of the letter of opinion was to benefit plain‐
tiffs.” Geaslen II, 613 N.E.2d at 703. Accord, Greycas, 826 F.2d 
at 1562–63 (borrower’s attorney who provided opinion letter 
assuring lender that collateral had no prior liens owed duty 
of care to lender). 
    Thus, there is no exception  to the primary purpose rule. 
The  relationship  between  Mayer  Brown  and  the  plaintiffs 
here simply is not similar to those presented in Geaslen I and 
Geaslen II. Preparing the closing checklist and UCC‐3 termina‐
tion  documents  is  not  akin  to  an  opinion  letter  that  is  pre‐
pared  at  the  direction  of  a  client  for  the  specific  purpose  of 
providing comfort to a third party. Opinion letters are written 
to allow non‐clients to rely on them. That’s their purpose. 
    Even  if  we  examine  only  document  drafting  rather  than 
the full scope of Mayer Brown’s representation, as plaintiffs 
urge, the primary purpose of the document preparation was 
not similar in nature to the primary purpose of an opinion let‐
ter. As noted at oral argument, in every complex transaction 
like the loan and payoff between General Motors and JP Mor‐
gan, one party or another must prepare the first draft of every 
No. 16‐2983                                                           15 

document. By preparing a first draft, an attorney does not un‐
dertake a professional duty to all other parties in the deal. The 
fact that the Mayer Brown drafts were provided to Simpson 
Thacher  for  review  indicates  that  the  drafts  prepared  by 
Mayer Brown were simply that—drafts—not a legal opinion 
to  be  relied  upon  by  other  parties.  We  must  also  note  that, 
when  provided  an  opportunity  to  review  the  Mayer  Brown 
drafts, a Simpson Thacher attorney replied, “Nice job on the 
documents.” In re Motors Liquidation Co. II, 777 F.3d at 105.  
   In sum, there is no exception to the Pelham primary pur‐
pose  rule,  and  there  is  no  plausible  allegation  that  Mayer 
Brown voluntarily assumed a duty to plaintiffs by providing 
drafts to Simpson Thacher for review.  
            b.  Types  of  Attorney  Duties  to  Third‐Party  Non‐Cli‐
                ents 
     Including the recipients of opinion letters as in Geaslen, the 
Illinois  Supreme  Court  has  recognized  only  three  types  of 
non‐clients able to establish that they are the primary benefi‐
ciaries  of  an  attorney’s  relationship  with  another  client  and 
thus are owed a duty of care. First, “an attorney who brings a 
wrongful death action owes a legal duty to the decedent’s ben‐
eficiaries at the distribution of funds phase of the action.” In 
re  Estate  of Powell,  12 N.E.3d  at  21,  citing  Carter  v.  SSC  Odin 
Operating  Co.,  976  N.E.2d  344  (Ill.  2012);  DeLuna  v.  Burciaga, 
857 N.E.2d 229 (Ill. 2006). Second, an attorney owes a duty of 
care to the intended beneficiaries of wills. McLane, 546 N.E.2d 
at  502–04.  Third,  an  attorney  owes  a  duty  of  care  to  third‐
party recipients of formal opinion letters authored by the at‐
torney at the direction of the attorney’s client. Geaslen II, 613 
N.E.2d at 704.  
16                                                       No. 16‐2983 

     Plaintiffs argue that even if their first two arguments fail, 
they can still satisfy the  Pelham primary purpose rule.  They 
assert that the primary purpose of Mayer Brown’s representa‐
tion  of  General  Motors  was  to  influence  JP  Morgan.  Thus, 
plaintiffs reason, their relationship with Mayer Brown is akin 
to  the  types  of  relationships  in  which  the  Illinois  Supreme 
Court has found an attorney duty to a third‐party non‐client. 
The  argument  is  creative  but  we  believe  it  runs  contrary  to 
Illinois law.  
    We find persuasive another decision by Judge Gettleman, 
who also authored the district court decision in this case. In 
Freedom Mortgage Corp. v. Burnham Mortgage, Inc., 720 F. Supp. 
2d 978 (N.D. Ill. 2010), he held that the facts alleged presented 
one of the rare instances satisfying the primary purpose rule 
in  Pelham.  In  Freedom  Mortgage,  a  lender  claimed  that  a  title 
company’s attorney who had performed faulty title searches 
and prepared inaccurate closing documents for the loan owed 
the third‐party lender a duty. Id. at 990–92. Because the law‐
yer’s “work was nonadversarial in the sense that an attorney’s 
services as a closing agent are typically relied upon by all par‐
ties to a real estate transaction,” the plaintiff had pled suffi‐
ciently that the primary purpose and intent of the attorney’s 
work was to influence the plaintiff with respect to the real es‐
tate transaction. Id. at 991. 
     In contrast, neither the Illinois courts nor the federal courts 
in Illinois have recognized another situation in which an at‐
torney owes a third party a duty. For example, in Gold v. Va‐
sileff, an Illinois court observed that an “attorney owes a duty 
to a non‐client only  in the most limited circumstances.” 513 
N.E.2d 446, 448 (Ill. App. 1987). There, the buyers of a grocery 
store  alleged  that  the  sellers’  attorney  “had  knowledge  that 
No. 16‐2983                                                        17 

the sellers would not perform [under the contract] and failed 
to share this knowledge with the buyers.” Id. The court held 
on the pleadings that the sellers’ attorney owed no duty to the 
plaintiff‐buyers. Id.  
    Similarly, in First National Bank of Moline, the court found 
that a borrower’s law firm owed no duty to the lending bank. 
548  N.E.2d  at  1363–64.  The  plaintiff  lender  sought  damages 
for negligent preparation of the mortgage by the borrower’s 
attorney. The plaintiff was unable to establish that the primary 
purpose and intent of the borrower‐attorney relationship was 
to benefit the bank, even though the bank would ultimately 
derive some benefit from the loan by collecting interest. Id. at 
1363. The court affirmed dismissal on the pleadings, observ‐
ing  that  nothing  prevented  the  bank  from  having  its  own 
counsel review the documents at issue. Such legal expenses, 
the  court  noted,  were  just  part  of  “the  costs  of  doing  busi‐
ness.” Id. at 1364.  
    Here, plaintiffs allege that “General Motors’ primary pur‐
pose and intent in engaging Mayer Brown to prepare the Syn‐
thetic  Lease  Closing  Documents  was  to  effect  the  Synthetic 
Lease Payoff by influencing JPMorgan to execute and/or ap‐
prove  the  Synthetic  Lease  Closing  Documents  prepared  by 
Mayer Brown.” The factual allegations contained in the com‐
plaint contradict that conclusory allegation about the primary 
purpose  of  the  General  Motors‐Mayer  Brown  relationship. 
While the complaint characterizes the transaction as the mere 
formal,  non‐adversarial  completion  of  a  previously  negoti‐
ated transaction, the complaint characterizes similar transac‐
tions as sophisticated and complex. We assume that the terms 
of the 2001 Synthetic Lease payoff were clear and unambigu‐
ous, and that the responsibilities of both parties were agreed 
18                                                     No. 16‐2983 

to previously. Yet each party had a distinct interest in ensur‐
ing that the other fulfilled its duties. Thus, while plaintiffs fur‐
ther allege a “common interest” in closing the transaction, the 
facts do not support the conclusory claim that the transaction 
lacked “any adversity.” There is no plausible allegation that 
Mayer Brown was attorney to the transaction where the two 
principal parties each had the advice of their own lawyers. 
     The alleged relationship between Mayer Brown and plain‐
tiffs  here  is  easy  to  distinguish  from  Freedom  Mortgage  and 
other cases in which a court found an attorney owed a duty 
to  a  third  party.  The  natural  and  reasonable  reading  of  the 
facts alleged is, as the district court stated, “GM hired defend‐
ant for its own benefit—to ensure that all of its property was 
properly released as security pursuant to the terms of the 2001 
lease  agreement.”  Mayer  Brown,  2016  WL  3459714,  at  *5.  JP 
Morgan, in turn, hired its own counsel, Simpson Thacher, to 
protect the lenders’ interests in ensuring that the security was 
not  released  until  full  payment  was  made.  Accordingly, 
Mayer Brown was not an “attorney to the transaction” like the 
closing agent in Freedom Mortgage. It was instead representing 
the interests of its client. It simply is not plausible to infer oth‐
erwise. 
   Plaintiffs “cannot avoid the mandates of Pelham by couch‐
ing their grounds for recovery in principles that have not been 
accepted in delineating the duty of an attorney to his clients 
and nonclients.” Orr, 524 N.E.2d at 1108. Plaintiffs cannot es‐
cape the application of Pelham by claiming to be in an attor‐
ney‐client  relationship  with  Mayer  Brown  or  asserting  that 
Mayer Brown voluntarily undertook a responsibility trigger‐
ing a duty. The plaintiffs’ relationship to Mayer Brown is like 
No. 16‐2983                                                       19 

those attorney–third‐party relationships in Gold and First Na‐
tional Bank of Moline. They were represented by counsel who 
were not prevented from reviewing the documents and had 
no  valid  justification  for  relying  on  Mayer  Brown’s  drafts. 
Plaintiffs have not plausibly alleged that the primary purpose 
of General Motors’ relationship with Mayer Brown was to in‐
fluence JP Morgan. 
    Because plaintiffs cannot establish a duty between Mayer 
Brown  and  JP  Morgan,  our  analysis  stops  here.  We  do  not 
need to address the additional step plaintiffs would need to 
take to show that Mayer Brown owed a duty to JP Morgan’s 
principals  (the  plaintiffs)  in  a  transaction  entirely  separate 
from  the  2001  Synthetic  Lease  closing.  The  judgment  of  the 
district court dismissing this action is  
                                                       AFFIRMED.